STEELMAN, Judge.
C.E.M., a minor child, was born on 31 August 2002 in Johnston County. On that same date an order for non-secure custody was entered by the District Court of Johnson County under N.C. Gen. Stat. § 7B-502 placing custody of C.E.M. with the Department of Social Services. A series of orders on the need for continued non- secure custody were entered by the court from September 2002 through January 2003. An adjudication hearing was scheduled on seven different occasions before it was held on 12 February 2003. Respondent was not present at any of the hearings on the continuation of the non-secure custody order after 18 September2002, and was not present at the adjudication hearing on 12 February 2003. At that hearing the court found C.E.M. to be neglected and dependent. Respondent mother appeals from the adjudication order.
Appeals in this type of juvenile proceeding are governed by the provisions of N.C. Gen. Stat. § 7B-1001 (2004). This statute allows for the appeal of an order of disposition entered following an adjudication. It does not provide for the appeal of an order of adjudication. There being no right of appeal from the order of adjudication, this appeal must be dismissed. In re A.L., ___ N.C. App. ___, ___, 601 S.E.2d 538, 538 (2004); In re Laney, 156 N.C. App. 639, 577 S.E.2d 377 (2003), rev denied, 357 N.C. 459, 585 S.E.2d 762, (2003).
APPEAL DISMISSED.
Judges CALABRIA and GEER concur.
Report per Rule 30(e).